DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12, 20 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 requires that the barrier region consist of “a barrier bottom and two sidewalls”.  The barrier region is defined in Applicant’s Figures as items 140 and 440.  This is shown in at least Figs. 1, 2 and 4.  The “barrier region” is also depicted in Fig. 5 (see also Applicant’s annotated Figure 5 on page 8 of the remarks filed 17 August 2021).  However, it is not clear how the barrier region includes a “barrier bottom” surface.  Rather, it is believed that the barrier region instead includes a barrier top surface.
[AltContent: textbox (Barrier “bottom surface” as claimed, which is really the top surface of the barrier structure)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    190
    262
    media_image1.png
    Greyscale


[AltContent: textbox (Sidewall of the barrier )][AltContent: textbox (Barrier “bottom surface” as claimed, which is really the top surface of the barrier structure)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    561
    793
    media_image2.png
    Greyscale

Furthermore, it is noted that the “sidewall” identified in Applicant’s annotated Fig. 5 in the latest remarks is not a sidewall of the barrier, but rather a sidewall of the sub-well unit.  The sidewall of the first sub-well, the sidewall of the second sub-well and the sidewall portion that is disposed therebetween are depicted as one continuous sidewall.  This interposing sidewall portion is not a sidewall of the barrier (or “barrier region”), but rather a sidewall of the sub-unit structure.
[AltContent: textbox (Sidewall of the second sub-well unit )][AltContent: textbox (Sidewall of the first sub-well unit)][AltContent: textbox (Sidewall of the sub-well unit that joins the first and second sub-unit sidewalls)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    190
    262
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-12, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Egeler (US 9260684) in view of Hlinka (US 20160002583).
	With respect to claim 1, Egeler discloses a multi-well-based cell culture test device having an array structure of a plurality of aligned well units (Figure 2:102).  Each well unit is divided into at least a first sub-well and a second sub-well (Figure 5:112).  A 
	Egeler additionally shows in at least Fig. 5 that the bottom surface of each recess is flat, and therefore that the bottom surface of each sub-well is flat.  Egeler, however, does not expressly state that at least one recess is located at a center of the bottom surface of the first sub-well. 
	Hlinka discloses a cell culture test device comprising a well unit (Figure 1A:101) having at least first and second sub-wells (Figure 8:801 and Figure 4A:400).  Each sub-well includes a recess (Figure 4A:404) located at a center of the bottom surface.  The 
	Before the effective filing date of the claimed invention, it would have been obvious to consider different sub-well and recess arrangements when constructing the test device of Egeler, including configurations in which the at least one recess is provided at the center of the first sub-well.  Egeler teaches in at least column 8, lines 12-14 that the “density and total number of microwells within each well may vary”, and therefore one of ordinary skill would have been authorized to experiment with the size, shape, location, etc. of each microwell and recess.  Furthermore, Hlinka expressly shows how a central recess may be particularly advantageous, especially when linked with a plurality of additionally recesses that are radially oriented around the central recess.  In one example, Hlinka states in paragraphs [0067]-[0076] that the central recess may facilitate fluid communication between each of the radially oriented recesses during cell culture.  In general, mere changes in size, shape or design that produce minimal or predictable changes in device operation are considered to be prima facie obvious.  See MPEP 2144.04.

	With respect to claim 4, Egeler and Hlinka disclose the combination as described above.  Egeler further states in at least column 1, line 57 that the bottom of the recess is made from an optically transparent material that allows for observation.



	With respect to claims 7 and 8, Egeler and Hlinka disclose the combination as described above.  Egeler additionally teaches in at least column 5, lines 37-53 that the dimensions of the well units correspond to those of a commercial multi-well plate and that plates having 24 (4 × 6) and 96 (12 × 8) wells may be used.

	With respect to claims 9-12, Egeler and Hlinka disclose the combination as described above.  As discussed above, the Egeler sub-wells are configured to accommodate essentially any first and second fluids, including a first fluid that may be solidified to form a solid thin film.  It is noted that the claim does not positively recite that the fluids are structural features of the claimed invention, but rather that the wells are “adapted to accommodate” a given fluid.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (here, a limitation relating to what fluids can/should be disposed in each well) does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  Similarly, it is well established that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.  See MPEP 2115.  Here, the claims are directed to the physical structure of the 

	With respect to claim 20, Egeler and Hlinka disclose the combination as described above.  Egeler further states in at least column 8, lines 12-14 that the “density and total number of microwells within each well may vary”.  Accordingly, those of ordinary skill would be authorized to experiment with well units having a different numbers of micro-wells, including well units having only first and second sub-wells.  Indeed, the provision of 2 sub-wells would generally be understood as the simplest configuration, and those of ordinary skill would have considered this to be a starting point from which additional sub-wells could be added, if necessary.

	With respect to claim 21, Egeler and Hlinka disclose the combination as described above.  Egeler shows in at least Fig. 5 that each well unit 102 includes a bottom surface that is partially composed of the top surface of each barrier 124.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Egeler (US 9260684) in view of Hlinka (US 20160002583) as applied to claim 1, and further in view of O’Connell (US 5272084) and Baumann (US 6475760).
	Egeler and Hlinka disclose the combination as described above, however Egeler does not expressly state that the bottom of at least one recess includes a micropatterned groove.
 in-vivo growing conditions.
	Baumann discloses a cell culture test device comprising a plurality of wells (Figure 8:18), wherein each well includes a plurality of micropatterned grooves (Figure 8:16) formed along a bottom surface.  Figure 9 and column 11, lines 1-24 disclose that the grooves are arranged concentrically around the center of the well.
	Before the effective filing date of the claimed invention, it would have been obvious to add a plurality of concentric grooves within at least one of the Egeler recesses.  O’Connell and Baumann each state that micropatterned grooves improve cell adherence to a growth surface and each indicate that it is well known in the art to fabricate grooves according to a concentric pattern.  O’Connell and Baumann are evidence that concentric grooves could be added to a prior art device to produce a predictable result (i.e. improved cell attachment) using known manufacturing techniques.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Egeler (US 9260684) in view of Hlinka (US 20160002583) as applied to claim 1, and further in view of Yahiro (US 6542293).
Egeler and Hlinka disclose the combination as described above, however do not expressly state that a focus mark is provided on an underside of the first sub-well to provide information on the position of analytes.
	Yahiro discloses a cell culture test device comprising a plurality of wells (Figure 1:8) that each include a bottom transparent surface configured to enable optical interrogation.  Column 2, line 66 to column 3, line 65 states that a focus mark (Figure 3A:M) is provided on the underside of each well to provide information on the position of analytes.
	Before the effective filing date of the claimed invention, it would have been obvious to include at least one focus mark on the underside of the Egeler first sub-well.  Yahiro indicates that it is well known in the art to use a focusing mark as a reference when adjusting an optical system relative to the sample.  Yahiro teaches that it is useful to have an optical system focus on the mark, and then, shift the focal point the optical system by a focus-shift-distance in order to allow an object to be focused on accurately and rapidly even when unclear images are obtained.  It is prima facie obvious to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.  See MPEP 2143.

Response to Arguments
Applicant's arguments filed 17 August 2021 have been fully considered but they are not persuasive.
Applicant has not provided any substantive arguments against the combination of references that make up the rejection under 35 U.S.C. 103, but rather has only provided 
 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/NATHAN A BOWERS/Primary Examiner, Art Unit 1799